                                                        The Atlantic Building
                                                          950 F Street, NW
                                                    Washington, DC 20004-1404
                                                  202-239-3300 | Fax: 202-239-3333


Thomas W Davison                                      Direct Dial: 202-239-3933                     Email: tom.davison@alston.com


VIA CM/ECF

January 24, 2020

The Honorable Stephen I. Locke
United States District Court for the Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

              Re: Signify North America Corporation et al., v. Satco Products, Inc., Case No.
                  2:19-cv-06125-JMA-SIL

Dear Judge Locke:

            Pursuant to Judge Azrack’s Individual Rules, your Honor’s Individual Rules, and

this Court’s Local Rules, Plaintiffs Signify North America Corporation and Signify

Holding B.V. and Defendant Satco Products, Inc. jointly move the Court for entry of the

attached Order Regarding E-Discovery. The Parties have agreed on all aspects of the

Order Regarding E-Discovery and respectfully request that the Court enter the Order

Regarding E-Discovery.


                                                                    /s/Thomas W. Davison
                                                                    Thomas W. Davison (admitted pro hac vice)

                                                                    Counsel for Plaintiffs Signify North America
                                                                    Corporation and Signify Holding B.V.


Attachment

CC: Counsel of record (via CM/ECF)
Alston & Bird LLP                                                                                                       www.alston.com

Atlanta | Beijing | Brussels | Charlotte | Dallas | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
